Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-32 are currently pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 23-30 and 32 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Shea Connelly (Texas Medical Center News (December 3, 2014) pages 1-6) alone and as evidenced by Abu-Sawwa (J. Pediatr. Pharmacol. Ther. 2020 Vol. 25, 1, p. 75-77).
Shea Connelly teaches the use of a drug called Epidiolex, in which the key ingredient is pure cannabidiol (CBD) derived from marijuana plants, for the treatment of epilepsy and seizures. Epidiolex does not contain any tetrahydrocannabinol (THC). It also does not contain the ingredients 4,6-dihalo-5-pentylbenzene-1,3-diol, 4-halo-5-pentylbenzene-1,3-diol or 6-halo-5-pentylbenzene-1,3-diol. Epidiolex composition comprises 100% of the compound cannabidiol (CBD) and zero delta-9-THC based on 
The percentages/ ppm amounts in the claimed composition “comprising at least 99.96 area % of the compound cannabidiol (XVI)” are based on the total amounts of the components cannabidiol (XVI), 4,6-dihalo-5-pentylbenzene-1,3-diol, 4-halo-5-pentylbenzene-1,3-diol, 6-halo-5-pentylbenzene-1,3-diol, and delta-9-THC recited therein. The claimed composition uses the phrase “comprising”, which is inclusive or open-ended and does not exclude additional, unrecited elements. “Comprising” leaves the claim open for the inclusion of unspecified ingredients even in major amounts. See MPEP 2111.03 I. The addition of other ingredients, such as excipients or carriers, to the claimed composition would not affect the percent or ppm of the cannabidiol of formula (XVI), which is based on the total amounts of the ingredients recited therein. Thus, when the cannabidiol composition in Epidolex is considered separately from the excipients and flavors of the formulation, the composition of Epidiolex contains 100 area % of the compound cannabidiol (XVI) and no delta-9-THC. All other ingredients recited in the claims are not present in the composition of the prior art because the composition of the prior art was obtained from plant extractions. In addition, only the (-) trans cannabidiol isomer occurs naturally, thus, the Epidiolex contains only the (-) trans cannabidiol isomer of formula (XVI).  

Claim(s) 21, 23-30 and 32 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Nicole Smith (US 2015/0126595).  
. 


Claim(s) 21, 23-30 and 32 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Eiroa Martinez et al. (WO 2016/153347).  
The prior art teaches compositions comprising from 97.0-99.8%, particularly, 99.6% or 97.75% or 96.76% by area of cannabidiol (CBD) together with other ingredients, wherein the compositions do not contain 4,6-dihalo-5-pentylbenzene-1,3-diol, 4-halo-5-pentylbenzene-1,3-diol and 6-halo-5-pentylbenzene-1,3-diol, and contain only 0.04% or 0.02% of delta-9-THC or are entirely free of delta-9-THC. The prior art teaches crystalline cannabidiol compositions. See at least pages 12, 14 and 20-22. 
The compositions of Eiroa Martinez which teach 0.04% or 0.02% of delta-9-THC, concurrently teach an area % of the compound cannabidiol (XVI) of 99.96% and 99.98%, respectively. This is because the percentages/amounts in the claimed composition “comprising at least 99.96 area % of the compound cannabidiol (XVI)” are based on the total amounts of the components cannabidiol (XVI), 4,6-dihalo-5-pentylbenzene-1,3-diol, 4-halo-5-pentylbenzene-1,3-diol, 6-halo-5-pentylbenzene-1,3-diol, and delta-9-THC recited therein. The claimed composition uses the phrase “comprising”, which is inclusive or open-ended and does not exclude additional, unrecited elements. “Comprising” leaves the claim open for the inclusion of unspecified ingredients even in major amounts. See MPEP 2111.03 I. The addition of other .  


Claim(s) 21, 23-30 and 32 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Flockhart et al. (GB 2393182).  
Flockhart teaches substantially pure preparations of cannabidiol (CBD), being white crystalline solids, containing 99.6 area % of CBD and zero THC. See whole document, particularly Figures 2, 3 and 4. The preparations of Flockhart also do not contain 4,6-dihalo-5-pentylbenzene-1,3-diol, 4-halo-5-pentylbenzene-1,3-diol and 6-halo-5-pentylbenzene-1,3-diol because the compositions of the prior art were obtained from plant extractions. In addition, only the (-) trans cannabidiol isomer occurs naturally, thus, the compositions contain only the (-) trans cannabidiol isomer of formula (XVI).  




The percentages/ ppm amounts in the claimed composition “comprising at least 99.96 area % of the compound cannabidiol (XVI)” are based on the total amounts of the components cannabidiol (XVI), 4,6-dihalo-5-pentylbenzene-1,3-diol, 4-halo-5-pentylbenzene-1,3-diol, 6-halo-5-pentylbenzene-1,3-diol, and delta-9-THC recited therein. The claimed composition uses the phrase “comprising”, which is inclusive or open-ended and does not exclude additional, unrecited elements. “Comprising” leaves the claim open for the inclusion of unspecified ingredients even in major amounts. See MPEP 2111.03 I. The inclusion of other ingredients, such as excipients or solvents, to the claimed composition would not affect the percent or ppm of the cannabidiol of formula (XVI), which is based on the total amounts of the ingredients recited in the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over Flockhart et al. (GB 2393182) or Eiroa Martinez et al. (WO 2016/153347) or Nicole Smith (US 2015/0126595), in view of Rasenack (Micron-Size Drug Particles: Common and Novel Micronization Techniques, Pharmaceutical Development and Technology, vol. 9, No. 1, pp. 1-13, 2004), Savjani et al. (ISRN Pharmaceutics, January 2012, pages 1-10); Chaumeil, J.C., (Methods and Findings in Experimental and Clinical Pharmacology, April 1998, vol.20, no.3, pages 211-215);  and Garner et al. (Journal of Pharmaceutical Sciences, Volume 91, Issue 1, December 2001, Pages 32 – 40).

Determining the scope and contents of the prior art.
The teachings of the Flockhart, Eiroa Martinez and Nicole Smith was discussed in the 102 rejections above.
Drug powders containing micron-size drug particles are used in several pharmaceutical dosage forms. Reducing drug particle size, micronization, is a well-known process for improving the bioavailability and dissolution rate of poorly dissolvable 
Note, Rasenack in the abstract states “
    PNG
    media_image1.png
    150
    533
    media_image1.png
    Greyscale
 ”.
Ascertaining the differences between the prior art and the claims at issue.
The difference between the compositions of Flockhart, Eiroa Martinez and Nicole Smith and instant claims 22 and 31 is that Flockhar, Eiroa Martinez and Nicole Smith are silent about the solid or white crystalline product being a powder. 
Finding of prima facie obviousness rational and motivation (MPEP 2142-2413)
One of ordinary skill in the art would have been motivated to make the cannabidiol product of Flockhart, Eiroa Martinez and Nicole Smith as a crystalline drug powder containing micron-size particles because the ordinary skilled artisan knew that making drug powders containing micron-size drug particles was a well-known process for improving the bioavailability and dissolution rate of the drug. Micronization of drugs was common practice which normally required only ordinary skill in the art and hence was considered routine expedient. The motivation derives from the skilled artisan’s desire of obtaining improved cannabidiol compositions for the same use and moreover, since the artisan knew that cannabidiol is poorly water soluble. Further changing the form, purity or other characteristic of an old product does not render the novel form patentable where the difference in rendered obvious by the prior art.  In re Cofer, 148 USPQ 268 (CCPA 1966). In addition, changes in size/proportion are prima facie obvious absent evidence of the criticality of the specific limitation (see MPEP 2144.04 IV. A).

Conclusion
Claims 21-32 are rejected. No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865. The examiner can normally be reached Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626